Citation Nr: 0936670	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether an April 1999 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for cancer of the larynx.  


REPRESENTATION

Veteran represented by:	Drew Pierce, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Procedural history

The Veteran served on active duty in the United States Army 
from May 1968 to March 1970.  Service in Korea is identified 
by the evidence of record.  

The Veteran's original claim of entitlement to service 
connection for cancer of the larynx, filed in October 1998, 
was denied by the RO in an April 1999 rating decision.  The 
Veteran disagreed with the RO's decision and perfected an 
appeal as to that issue.  Subsequently, at a November 2000 RO 
hearing, the Veteran withdrew the issue from appellate 
status.  See 38 C.F.R. § 20.204 (2008).  The RO's April 1999 
rating decision became final.  See 38 C.F.R. § 20.1103 
(2008).

In September 2003, the Veteran filed a claim to reopen his 
previously-denied service connection claim for cancer of the 
larynx.  The RO reopened and granted the Veteran's claim in a 
June 2004 rating decision; a 100 percent disability rating 
was assigned effective September 30, 2003, the date the 
Veteran filed his reopened claim.  The Veteran disagreed with 
the effective date and subsequently perfected an appeal as to 
that issue.  

In a June 2007 decision, the Board denied the Veteran's claim 
of entitlement to an effective date earlier than September 
30, 2003 for the grant of service connection for laryngeal 
carcinoma.  However, the Board also identified a separate and 
distinct claim of clear and unmistakable error (CUE) as to 
the April 1999 rating decision which denied service 
connection for cancer of the larynx.  Cf. Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Because the CUE claim had not been 
adjudicated by the RO, the Board referred the issue to the RO 
for appropriate action.

The RO denied the Veteran's CUE claim in the above-referenced 
July 2007 rating decision.  The Veteran duly perfected an 
appeal as to that issue.  In April 2009, the Veteran 
testified at a personal hearing, conducted via 
videoconferencing equipment, which was chaired by the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.


FINDING OF FACT

The Veteran's claim of clear and unmistakable error in the 
RO's April 1999 rating decision is based on an impermissible 
theory.


CONCLUSION OF LAW

The April 1999 rating decision did not contain clear and 
unmistakable error (CUE) 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection cancer of the larynx has been made 
effective as of September 30, 2003.  The Veteran seeks an 
earlier effective date for the grant of service connection 
for laryngeal carcinoma, specifically October 27, 1998, the 
date of his original claim.  

As was described in the Introduction above, the Board denied 
the veteran's earlier effective date claim in its June 2007 
decision.   In that decision, the Board determined that the 
RO's April 1999 rating decision became final after the 
Veteran effectively withdrew his appeal of that decision in 
November 2000.  See the June 2007 Board decision, page 7.
 
The only remaining legal basis for the Veteran to revise the 
RO's April 1999 final decision is on the basis of clear and 
unmistakable error (CUE), as provided in 
38 C.F.R. § 3.105.  See Rudd, supra; see also 38 C.F.R. § 
3.104(a) (2008).  That is the basis for the Veteran's current 
appeal.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VCAA is not applicable to CUE claims. 
See Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE claims 
are requests for revision of previous decisions and are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Id. at 179.

Accordingly, the board concludes that VCAA notice is not 
required in this case.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

Additionally, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of April 1999.  Thus, remand for further evidentiary 
development will serve no purpose in this instance.

The Board adds that the veteran is represented by an 
attorney, who is obviously familiar with both the facts and 
the law.  The Board additionally observes that all 
appropriate due process concerns have been satisfied.  See 38 
C.F.R. § 3.103 (2008). The veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim. He presented testimony before the Board at a 
personal hearing in April 2009.

Relevant law and regulations

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.                    
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2008).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and
 




(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.   Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  In Cook, the Federal Circuit overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that 
that decision held that the existence of "grave procedural 
error" (in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Such diseases include cancer of 
the larynx.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 
3.309(e) (2008). 

Factual background

The Veteran's original claim of entitlement to service 
connection for cancer of the larynx was received by the RO on 
October 27, 1998.  His theory of entitlement at the time was 
that cancer of the larynx was related to in-service 
respiratory problems, specifically bronchitis.  In denying 
the claim, the RO indicated in its April 1999 decision that 
"[a] medical opinion has been provided [indicating] that 
[the Veteran's] cancer of the larynx is not secondary to his 
bronchitis and there is no medical evidence of this condition 
in service and no medical evidence to link this condition to 
service."   

Although the Veteran perfected an appeal as to this denial, 
he withdrew the claim in November 2000 because, as the 
Veteran's attorney stated, he did not "think we have any . . 
. evidence suggesting causation" between the cancer and the 
in-service bronchitis.   See the November 2000 RO hearing 
transcript, page 1; see also the April 2009 hearing 
transcript, pages 7 and 8.  

At no point during the adjudication of his original claim did 
the Veteran argue that service connection for laryngeal 
cancer should be presumed based on in-service exposure to 
herbicides in Korea.

In September 2003, the Veteran filed a request to reopen his 
previously denied service connection cancer claim, claiming 
exposure to Agent Orange during his service in Korea.  The RO 
reopened and granted the Veteran's claim in its June 2004 
rating decision, indicating that the Veteran indeed served in 
a division in Korea "during the timeframe when Agent Orange 
was used along the DMZ," and that "laryngeal cancer is a 
respiratory cancer which has been associated with Agent 
Orange exposure."  
  
Analysis

In alleging CUE, the Veteran asserts that the RO failed to 
satisfy its statutory duty to assist during the adjudication 
of his original service connection claim, and that based on 
this failure, the RO's April 1999 denial should be reversed, 
and an effective date of October 27, 1998 (the date of his 
original claim) should be assigned for the grant of service 
connection for laryngeal cancer.  More specifically, the 
Veteran asserts that in April 1999, the RO clearly and 
unmistakably erred by denying his claim without advising him 
of his eligibility to obtain service connection for laryngeal 
cancer based on in-service exposure to Agent Orange, which 
was the theory upon which his claim was ultimately granted in 
June 2004.  

The Veteran's attorney contends the following:

[O]ur theory is that the VA had a duty . . . under 38 
[C.F.R.] 3.159 to assist the claimant in developing his 
claims, and that the VA failed in that duty in not 
advising the veteran of his eligibility of the 
presumptive Agent Orange exposure, and that in now 
denying the veteran's claim retroactive to his initial 
application they're relying on procedural infirmities 
and their own failure to advise the veteran of his 
eligibility.  They either knew or should have know[n] 
that he was eligible when he applied in October '98, 
because there were no new facts or new medical evidence 
presented subsequent to that time."  

See the March 2006 hearing transcript, page 3.  

Although the Board appreciates the attorney's presentation, 
it is clear that as a matter of law, any failure in the duty 
to assist is not CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (2008); see also Cook, supra [a breach of a 
duty to assist cannot constitute CUE].  Any such breach of 
the duty to assist is not akin to an error in fact or law, 
but, rather, may result in an incomplete record.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994) [an incomplete record, 
factually correct in all other respects, is not CUE].

Accordingly, the RO's alleged failure to advise the Veteran 
of other theories of entitlement which may have existed at 
the time of the RO's April 1999 rating decision cannot amount 
to "undebatable" error in fact or law, but instead pertains 
only to whether the VA satisfied its duty to assist.  Because 
the Veteran's CUE argument is based on an impermissible 
theory, it necessarily fails.

The Board observes in passing that for veterans who served in 
Vietnam the circumstances would be considerably different, 
since the law as it existed in 1999 allowed for presumptive 
service connection for cancer of the larynx for any veteran 
who set foot in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii), 3.309(e).  Failure to grant service 
connection, even if the matter of presumptive service 
connection had not been raised by the claimant, would be CUE.    

This is not the case with respect to this Veteran.  He did 
not serve in Vietnam, and he does not so contend.  To the 
extent that the Veteran's attorney argues that the RO failed 
to advise the Veteran of his "eligibility" for 
"presumptive Agent Orange exposure" in the adjudication of 
his original service connection claim, such cannot be 
considered clear and unmistakable error, as no such 
presumption exists for veteran who served in Korea.  

Although the Veteran's attorney asserts that there is ample 
evidence that the VA knew or should have known about Korean 
veterans' herbicide exposure at the time of the RO's April 
1999 rating decision [see the April 2009 hearing transcript, 
page 8], neither the Veteran nor his attorney have cited any 
authority supporting this notion.  After carefully 
researching the matter, the Board finds that it was not until 
September 5, 2000 when the Veterans Health Administration 
(VHA) disseminated VHA Directive 2000-027, entitled 
"Registry Examinations for Veterans Possibly Exposed to 
Agent Orange in Korea."  In that directive, the VHA noted 
that "[t]he Department of Defense (DOD) recently released 
information that the herbicide Agent Orange was used in Korea 
. . . in 1968 and 1969 in an area from the Civilian Control 
Line to the southern boundary of the Demilitarized Zone."  
It appears that prior to the dissemination of this September 
2000 VHA directive, VA as an agency was in fact unaware of 
the use of herbicides in Korea.  

Even assuming for the sake of argument that VA did know in 
April 1999 that certain veterans who served in Korea near the 
DMZ in 1968 and 1969 were exposed to Agent Orange, in his 
original claim of entitlement to service connection the 
Veteran made no indication that he in fact was exposed to 
herbicides.  Rather, he referred to bronchitis.  Nor did he 
mention any theory of entitlement based on exposure to 
herbicides at any time prior to his September 2003 request to 
reopen his claim.  While VA must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Accordingly, the April 1999 RO decision which denied the 
Veteran's initial claim of entitlement to service connection 
for cancer of the larynx did not contain CUE.

The Veteran's attorney appears to be raising an argument 
couched in equity, in that he contends that it is 
"fundamentally unfair" that the Veteran's claim was denied 
in April 1999, but granted in 2004 based on facts that did 
not change.  See the April 2009 hearing transcript, page 8.  
While the Board recognizes the attorney's cogent assertions, 
it must point out that although the underlying facts did not 
change, VA's knowledge of such facts did in fact change.  
That is, at the time of his initial claim neither VA or the 
Veteran were aware of the spraying of herbicides at the DMZ 
in Korea when the Veteran was stationed there. 

As for the equitable argument itself, although sympathetic to 
the Veteran's predicament the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002);  see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment of the United States Treasury which 
has not been provided for by Congress." See Smith  v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
claimant is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As was stated above, the primary focus of the Veteran's 
argument was that the RO failed to satisfy its duty to assist 
the Veteran. The Veteran's contentions do not constitute a 
valid CUE claim, and thus dismissal is warranted.


ORDER

The claim of CUE in the April 1999 RO rating decision in 
failing to grant service connection for cancer of the larynx 
is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


